Citation Nr: 0834232	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  06-02 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a heart condition, 
claimed as secondary to service-connected post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's hypertension was not shown in service or 
for many years thereafter and the most probative evidence 
indicates that the veteran's current hypertension is not 
causally related to his active service or any incident 
therein, nor is it causally related to or aggravated by any 
service-connected disability, including PTSD.

3.  The veteran's heart condition was not shown in service or 
for many years thereafter and the most probative evidence 
indicates that the veteran's current heart condition is not 
causally related to his active service or any incident 
therein, nor is it causally related to or aggravated by any 
service-connected disability, including PTSD.


CONCLUSION OF LAW

1.  Hypertension was not incurred during active service, may 
not be presumed to have been incurred during service, and is 
not causally related to or aggravated by any service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007) and 
3.310 (effective prior to and after October 10, 2006).

2.  A heart condition was not incurred during active service, 
may not be presumed to have been incurred during service, and 
is not causally related to or aggravated by any service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007) and 
3.310 (effective prior to and after October 10, 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty was satisfied by a letter 
sent to the veteran in January 2004.  The letter addressed 
all four notice elements and was sent prior to the initial 
unfavorable decision by the AOJ.  In this case, the fact that 
the notice did not address either the relevant rating 
criteria or effective date provisions, was harmless error 
because service connection is being denied, and therefore no 
rating or effective date is being assigned.  Therefore, the 
Board finds that VA has fulfilled its duty to notify under 
the VCAA.

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the veteran's service medical records, VA 
treatment records and private medical records pertinent to 
the years after service.  Additionally, the veteran was 
afforded VA examinations in June 2004 and December 2005.  The 
Board, therefore, finds that the VCAA duty to assist has also 
been satisfied. 


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as 
cardiovascular-renal disease, may be also be established on a 
presumptive basis by showing that such a disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112; 38 
C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease 
is presumed under the law to have had its onset in service 
even though there is no evidence of such disease during the 
period of service.  38 C.F.R. § 3.307(a).

In addition, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre- 
aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which version favors the 
claimant.

In considering the evidence of record under the law and 
regulations as set forth above, the Board determines that the 
veteran is not entitled to service connection for 
hypertension or a heart condition.  The veteran's service 
medical records are negative for complaints or findings of 
hypertension or a heart condition.  In fact, at his December 
1971 military separation medical examination, the veteran's 
vascular system was clinically normal.  Likewise, the post-
service medical records are negative for notations of 
hypertension or a heart condition within the first post-
service year, or indeed, for many years thereafter.  Rather, 
these conditions were apparently not diagnosed and treated 
until 1980, nearly 10 years after service separation, when a 
police department physical stated that the veteran had 
"borderline" hypertension.  Based on the foregoing 
evidence, the Board finds that hypertension or a heart 
condition were not present in service or manifest to a 
compensable degree within the first post- service year.

Although the record shows that hypertension or a heart 
condition were not diagnosed in service or for many years 
thereafter, as set forth above, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Thus, if there is a causal connection 
between the current condition and service, service connection 
may be established.  Godfrey v. Derwinski, 2 Vet. App. 354 
(1992).  In this case, however, the record contains no 
indication, nor has the veteran specifically contended, that 
his current hypertension or heart condition are causally 
related to his active service or any incident therein.  Thus, 
service connection for hypertension or a heart condition is 
not warranted on a direct or presumptive basis.  Again, the 
veteran has not contended otherwise.

Rather, the veteran contends that his current hypertension 
and heart condition are causally related to or aggravated by 
his service-connected PTSD.  In order for a claimant to 
prevail on the issue of entitlement to secondary service 
connection, the record must contain medical evidence 
establishing a connection between the service-connected 
disability and the current disability.  See Wallin v. West, 
11 Vet. App. 509, 512 (1998); 38 C.F.R. § 3.310(a).  In this 
regard, the record contains conflicting medical evidence.  

The veteran was afforded two VA examinations in June 2004 and 
December 2005.  At the June 2004 VA examination, the examiner 
diagnosed the veteran with essential hypertension, and stated 
that in his professional medical opinion with an original 
degree of medical certainty as supported by the medical 
literature, that it was not at least as likely as not that 
the veteran's essential hypertension was caused by his PTSD.  
The examiner also diagnosed the veteran with multiple mild 
valvular insufficiencies, which are structural abnormalities 
of the heart.  The examiner then continued that in his 
professional medical opinion with an original degree of 
medical certainty, as supported by the medical literature 
that the valvular structural abnormalities of the veteran's 
heart were not at least as likely as not secondary or caused 
by PTSD.  

Similarly, at the December 2005 VA examination, the examiner 
noted that although the veteran's private physician stated 
that the veteran had active cardiovascular heart disease, 
this was not established in the treatment notes.  The 
examiner continued that the veteran did have some degree of 
biatrial enlargement and right ventricular enlargement, but 
that these valvular insufficiencies were rather 
insignificant.  The examiner concluded that the veteran did 
not have documented coronary artery disease or congestive 
heart failure.  The examiner also further discussed the 
findings of the veteran's private physician, who in a 
February 2005 letter, reported that the veteran had 
cardiovascular-like symptoms which were part of his PTSD, 
including numbness, tingling, inability to relax, dizziness, 
lightheadedness, heart pounding and racing, a feeling of 
unsteadiness, feeling as if he is choking, and difficulty 
breathing.  The examiner remarked that these symptoms are 
indeed common with PTSD or any kind of response to sudden 
stress.  However, the examiner stated that a review of the 
accepted medical literature does not establish sustained 
essential hypertension as being caused by PTSD nor any other 
psychiatric impairments.  Therefore, the examiner concluded 
that it was less likely than not the veteran's essential 
hypertension and valvular insufficiencies were caused by or 
related to his service-connected PTSD.  

On the other hand, the veteran has submitted several 
statements from his private physician.  A December 2004 
statement provides that the veteran's PTSD aggravates his 
cardiac disease and hypertension.  Thereafter, a February 
2005 statement elaborated on this statement, concluding that 
the veteran experienced cardiovascular-like symptoms as part 
of his PTSD.  The statement concluded that physiological 
reactivity on exposure to internal or external cues that 
symbolize or resemble an aspect of the traumatic event is one 
of the criteria for PTSD that is similar to the 
cardiovascular symptoms.  An addendum to this letter, also 
dated in February 2005, further concluded that in the private 
physician's opinion, the veteran's heart disease was 
exacerbated by PTSD and that it was more likely than not that 
PTSD was primarily responsible for the veteran's 
cardiovascular disease and hypertension.  Finally, in a 
January 2006 statement, the private physician asserted that 
it was well known throughout literature that stress and 
cardiovascular disease are closely related.  He also stated 
that although the veteran's symptoms were mild, this was due 
to the fact that they were being treated and there was no 
documentation of the possible prognosis or progression of his 
existing cardiac disease.  Therefore, the private physician 
concluded that the denial stating there was a lack of 
evidence and association between PTSD and hypertension was 
not correct and should be reviewed.  

The law is clear that it is the Board's duty to assess the 
credibility and probative value of evidence.  Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  The value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Thus, a medical opinion is inadequate when it is unsupported 
by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).  See also Knightly v. Brown, 6 Vet. App. 200 (1994).  
Although the veteran's private physician stated a nexus 
between the veteran's current hypertension and heart 
condition and his service-connected PTSD, the Board finds the 
June 2004 and December 2005 VA examination's to be more 
probative.  In this regard, the private physician did not 
discuss any specific treatment records diagnosing the veteran 
with cardiovascular disease, or explaining how his 
hypertension was aggravated by his PTSD.  Rather, in the 
January 2006 letter, he proposed a hypothetical question and 
stated general facts about PTSD.  In addition, the private 
physician is a psychiatrist and not a cardiologist.  In sum, 
the private medical opinions merely provide a conclusion 
without a clear rationale or any clinical evidence to support 
it; therefore the Board finds this opinion to be of little 
probative value.

In contrast, the June 2004 VA examiner reviewed the veteran's 
claims file, and the December 2005 VA examiner reviewed 
copies of the private physician's statements provided by the 
veteran as well as the veteran's VAMC treatment records 
through the computerized patient record system.  Both 
examiner's reviewed the veteran's medical history and 
performed a physical evaluation of the veteran.  Furthermore, 
the December 2005 VA examiner stated that based on a review 
of the computerized patient record system, there was no 
documentation of any coronary artery disease, congestive 
heart failure, or water around the heart.  The December 2005 
examiner also noted that there were no cardiac disease-
related problems listed on the veteran's active problem list 
and that he was not on any specific cardiac medications such 
as nitrates.  The December 2005 examiner did note the 
findings of a January 2002 echocardiogram; however he stated 
that these mild valvular insufficiencies are common findings 
for middle-aged individuals.  Therefore, the Board finds that 
both the June 2004 and December 2005 VA examiners reviewed 
the record and rendered an opinion that was supported by the 
clinical evidence of record.  Accordingly, the Board finds 
these opinions to be more probative than the opinion of the 
private physician.

Although the veteran may sincerely believe that his current 
hypertension or heart condition are related to his service-
connected PTSD, the veteran, as a lay person, is not 
competent to testify that his current conditions were caused 
or aggravated by his PTSD.  Where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  There is no indication in the record 
that the veteran is a physician or other health care 
professional.  Therefore, as a layperson, he is not competent 
to provide evidence that requires medical knowledge because 
he lacks the requisite professional medical training, 
certification and expertise to present opinions regarding 
diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Therefore, any statements by the veteran 
regarding etiology do not constitute competent medical 
evidence on which the Board can make a service connection 
determination.

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claims for service 
connection for hypertension and a heart condition as 
secondary to his service-connected PTSD.  Because the 
preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt provision does not apply.  
Accordingly, the Board concludes that service connection for 
hypertension or a heart condition is not warranted.  See 38 
U.S.C.A. § 5107(b) (West 2002 & Supplement 2007); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.310 (2007).


ORDER

Entitlement to service connection for a heart condition, 
claimed as secondary to service-connected PTSD, is denied. 

Entitlement to service connection for hypertension, claimed 
as secondary to service-connected PTSD, is denied.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


